Citation Nr: 1422220	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-20 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In July 2012, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  The probative evidence reflects that the Veteran's bilateral hearing loss disability is related to active service.  

2.  The evidence is at least in relative balance as to whether the Veteran's tinnitus had its onset in active service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran contends that his bilateral hearing loss is related to active service.

Concerning evidence of a current disability, the VA audiogram performed in connection with the February 2011 VA examination reflects a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  

The service treatment records are absent for any findings or notations related to bilateral hearing loss.  However, the Veteran's DD Form 214 shows that he received the Combat Infantryman Badge.  The Veteran reported that he was exposed to noise when performing combat assaults.  The Board finds that the Veteran incurred an in-service injury, consisting of acoustic trauma.  The Veteran's statements are sufficient and consistent with the circumstances, conditions, and hardships of his service.  See 38 U.S.C.A. § 1154(b) (West 2002).  

With respect to etiology, the probative evidence reflects that the bilateral hearing loss disability is related to active service.  The February 2011 VA examiner opined that the Veteran had no "rateable hearing loss" at the time of separation from service and his hearing loss was not due to military noise exposure.  However, the absence of in-service evidence of a hearing disability for VA purposes during service is not always fatal to a service connection claim.  The examiner's opinion is entitled to little probative value.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The Veteran presented two private medical opinions in support of his claim.  Dr. Chauncey Wilkins opined that the Veteran's tinnitus and hearing loss began during his service and he felt that it was "at least as likely as not" that the hearing impairment was directly related to service.  Dr. Britt Thedinger, a private audiologist, noted that the Veteran had an extensive history of noise exposure while in the service.  Dr. Thedinger opined that it was "more likely than not" that his noise induced sensorineural hearing loss was a result of his military noise exposure based on the history of noise exposure and records.  The Board finds the opinion to be probative as it was based on the Veteran's noise exposure during combat and a review of the records.  See Prejean v. West, 13 Vet. App. 444 (2000).
  
In light of the above, the Board finds that the probative evidence reflects that the Veteran's bilateral hearing loss disability is related to active service.  Therefore, service connection for a bilateral hearing loss disability is granted.  

With respect to tinnitus, the February 2011 VA examination report shows that the Veteran has been diagnosed with tinnitus.  As noted above, the Veteran is presumed to have incurred an in-service injury consisting of acoustic trauma.  38 U.S.C.A. § 1154(b).  With respect to etiology, the Veteran testified that he experienced ringing in his ears ever since active service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  While the service treatment records are absent for any indication of tinnitus, the Board will resolve the benefit of the doubt in favor of the Veteran and grant service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

Entitlement to service connection for a bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


